Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 26,1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant, a secretary, was terminated from her employment after she yelled at a co-worker during an argument. The Board denied her application for unemployment insurance benefits, finding that she was terminated for misconduct. We find that the Board’s decision is supported by substantial evidence. Claimant received three prior warnings regarding her disruptive behavior, but continued to engage in such behavior during the incident in question. She became loud and disruptive despite her supervisor’s attempt to calm her. Consequently, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mikoll, Mercure, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.